I would first of all like to
congratulate you, Mr. President, on your election to this
responsible post, and to wish you success.
On behalf of the Republic of Bulgaria, let me
congratulate the delegations of the States that have joined the
United Nations as new Members this year - the Czech
Republic, the Slovak Republic, The Former Yugoslav
Republic of Macedonia, Eritrea, Monaco and Andorra.
Three years ago, in this same Hall, I had the honour of
addressing the world forum. My message was on behalf of
democratic Bulgaria, a country where changes fully and
genuinely match the ideals and values uniting the nations in
the world Organization. Since then, as indeed over the past
year, under the Bulgarian presidency of the General
Assembly, we have witnessed diverse and often contradicting
trends in international life. If there is a dominating feeling,
though, it is one of optimism and of trust, on the part of
both Governments and nations, in the United Nations as a
spokesman for and guarantor of the political will of the
world community for peace and sustainable democratic
development. We have seen a number of encouraging
examples of this.
The democratic changes in Eastern Europe have added
an element of dynamism to building European unity and the
European civil society, a society open to the rest of the
world. Important forums of the European Community, the
Conference on Security and Cooperation in Europe and the
Council of Europe provide a frame and a foundation for the
emerging European unity and security. Bulgaria has been an
active participant in the European organizations. It will be
the first post-Communist country to assume the presidency
of the Committee of Ministers of the oldest European
organization - the Council of Europe. It is also a
coordinator of the Black Sea Economic Cooperation Group,
bringing together the countries of that region.
After the Berlin wall, the walls of Jericho came
tumbling down. There began the long-expected unraveling
of the Gordian knot in the Middle East, the place where
three world cultural and religious traditions coexist. We
welcome also the development of democratic processes in
South Africa that will lead to the establishment of a united
and non-racial society.
Humanity has bid farewell to chemical weapons; and it
has succeeded in convening world conferences on subjects
believed until recently to defy consensus, such as human
rights and protection for the victims of war.
The democratic changes in Eastern Europe and the
former Soviet Union continue to be an important condition
for the positive changes in international life at the turn of
this century. The heightened attention of the world
community to the social and political tensions in Moscow is
as understandable as is the broad international support for
the reform-minded and democratic forces in Russia, support
with which Bulgaria fully agrees. The dramatic events in
Moscow which we witnessed over the weekend prove how
difficult and painful the transition from post-Communist
6 General Assembly - Forty-eighth session
society to democracy and a market economy is, and what
dangers and risks it entails. The United Nations cannot
simply stand by and watch with indifference the difficulties
of the countries in transition. If we are to live up to the
name "United Nations" we have to render our moral,
political and financial support to these nations.
The collapse of totalitarian rule, and the breakup of the
Soviet empire and of the Warsaw Treaty, created an
unexpected paradox: less danger to world peace and, at the
same time, less peace in the world and more challenges and
trials for the United Nations.
Regional conflicts have proved to be a key problem for
the new democracies. Think of the consequences of the
world community’s failure to handle the war in the former
Yugoslavia! The stakes are always high but they are even
higher in the Balkans where conflicts threaten to spill over
and embroil other States.
Bulgaria’s civilized and good-neighbourly Balkan policy
entitles it now, as indeed at the very outset of the Yugoslav
crisis, to insist on firm judgement and energetic steps on the
part of the General Assembly, the Security Council and the
Secretary-General to contain and end the barbaric war in
Bosnia and Herzegovina, and to prevent other smouldering
conflicts in former Yugoslavia from flaring up.
Recent attempts to find concerted ways of coordinating
the peace-keeping efforts of the United Nations and the
North Atlantic Treaty Organization (NATO) have been
followed with keen interest in Bulgaria. We have already
voiced our support for the constructive engagement of
President Clinton’s Administration, notably the preventive
stationing of a contingent of troops under a United Nations
flag in Macedonia.
Bulgaria is against re-drawing borders and gaining
territory by force. It has been consistent in its position in
favour of a peaceful solution of the Yugoslav crisis.
By virtue of its geopolitical situation, Bulgaria has a
key role to play in implementing the economic sanctions
against Serbia and Montenegro. We share the longest land
border with Serbia and we are not involved, either directly
or indirectly, in the hostilities in former Yugoslavia.
Without Bulgaria the sanctions will be doomed to failure.
Fully aware of our responsibility, we adhere strictly to the
relevant resolutions of the Security Council in the face of
great economic sacrifice. Measured against our potential,
the losses are indeed huge. The embargo has closed
Bulgaria’s direct route to the markets of Western Europe.
Consequently, its losses for 1992 were estimated - with
expert assistance from the United Nations Development
Programme (UNDP) - at $943.6 million. The 1993 figure is
expected to be several times higher. The effect of the
sanctions may lead to halting and thwarting economic
reform, as well as jeopardizing the democratic process and
social peace in Bulgaria. In other words, the price Bulgaria
is paying for peace and security in the Balkans and in
Europe may prove fatal to its internal peace and stability.
Direct losses from the sanctions against former Yugoslavia,
Iraq and Libya, are commensurate with one half of
Bulgaria’s external debt to commercial creditor banks, and
they dim the prospects for economic recovery, development
and integration into the world community.
As a State Member of the United Nations Bulgaria
fulfils its international obligations in good faith, convinced
that any civilized country concerned about world security
should uphold a common cause - even at the cost of
sacrifice. Yet, is it not fair for a country in our position to
seek assistance and understanding from the world
Organization and its Member States?
There is an urgent need to devise a working mechanism
of awarding compensation to Member States which sustain
losses as a result of the strict implementation of the
sanctions imposed by the Security Council. The provisions
of Chapter VII of the Charter are equally important and
should be applied strictly. Article 50 of the Charter could be
backed up by relevant agreements for concrete aid to
Member States affected by sanctions against third countries.
The forms of compensation could include, among others,
measures to ease the economic situation of the affected
country, such as concluding stand-by agreements with the
International Monetary Fund (IMF), facilitating the debt-
servicing and settlement procedure, financing major transport
and communication infrastructure projects nationally and
regionally - in our case, new bridges on the River Danube,
an international airport, motorways linking Bulgaria and
Greece, Bulgaria, Macedonia and Albania such as
Thessaloniki-Vidin and Sofia-Skopje-Tirana - speeding up
the ratification of the European Association Agreement
between Bulgaria and the European Community and an
earlier accession to the General Agreement on Tariffs and
Trade.
The Bulgarian delegation at this session of the General
Assembly will put forward proposals on some of the above
issues. We rely on the support and cooperation of the States
Members of the Organization in this regard.
Forty-eighth session - 5 October l993 7
Considering that no international organization at the
moment is in a position to award direct compensation for
losses sustained as a result of economic sanctions, the
indirect ways of compensation could be of crucial
importance.
The problem of international sanctions and
compensation merits serious attention. It calls for an
in-depth analysis, as it vitally concerns a number of States
Members of the United Nations. The time is ripe to look
into these issues at a special forum for which Bulgaria offers
its hospitality.
United Nations peace-keeping operations have
constituted a most significant and prominent part of the
world Organization’s work over the past year. I could not
emphasize more the importance of the Secretary-General’s
report entitled "An Agenda for Peace", which developed the
concept of crisis management through preventive diplomacy.
Bulgaria supported this political strategy and backed up its
words with actions by sending Blue Helmets to Cambodia.
Once again, the international community seems to have
been inadequately prepared for mounting such operations.
The question of the safety of United Nations personnel
proved particularly poignant. Bulgaria lost 10 volunteers in
Cambodia, not to mention the cost of its involvement, which
has not yet been fully estimated.
Early warning for potential conflicts calls for effective
international mechanisms to monitor the human rights
situation, including that of individuals from minority groups
- because conflicts brew wherever individual human rights
are trampled upon, wherever the universal values of modern
civilization are replaced by survival instincts and political
pluralism and the diversity of ideas, by intolerance,
xenophobia, racism, religious and political bigotry and
violence. The idea of creating a new post within the United
Nations system, that of a high commissioner for human
rights, is an expression of the desire to step up international
cooperation in this field. We are prepared to participate
actively in discussing this matter.
Let us look at the United Nations potential for crisis
management. Many of the proposed ideas hold out promise.
But if they are to materialize, the United Nations must live
up to its coordinating, organizing and mobilizing role in
finding the relevant political and military means. In the
Yugoslav crisis, for instance, the Euro-Atlantic and European
security organizations could have taken up some of its
functions.
Here is a case in point. The North Atlantic Treaty
Organization (NATO) has undergone a significant evolution
in its attitude towards the conflict. As well as becoming a
major challenge, the Yugoslav crisis has provided an impetus
for the alliance to review its priorities and objectives.
Bulgaria openly declares its readiness to enhance its
cooperation - including as a full member - with NATO and
its member States. Our good bilateral relations and security
cooperation with Turkey and Greece illustrate clearly our
approach and intentions. It would be beneficial to Balkan
and European security if these relations could be developed
further into cooperation between allies within NATO.
Bulgaria is willing and able to shoulder responsibility and
act as a reliable partner.
Addressing today’s global social and economic
problems calls for new approaches in the work of the United
Nations specialized bodies in these areas. New ways and
means should be sought to facilitate access to technical
assistance and modern technologies. There is a need for
daring and pragmatic initiatives in areas such as trade
liberalization, the future of the General Agreement on Tariffs
and Trade (GATT), external debt, labour migration,
unemployment, environmental safety and the proliferation of
environmentally friendly technologies. The Republic of
Bulgaria is ready to cooperate in any of the above-mentioned
efforts as a member of various United Nations bodies,
including possibly the Economic and Social Council.
The strengthening of the regime of the Treaty on the
non-proliferation of Nuclear Weapons and the preparation
for the review Conference in 1995 are of paramount
importance. Bulgaria shares the view that the non-
proliferation Treaty should become universal and be of
indefinite duration.
Bulgaria’s expectations for the future role and functions
of the United Nations determine its attitude towards the
ongoing reform of the world Organization. On the basis of
its history of nearly 50 years, the Member States can identify
elements of its Charter and structure that need revision and
others that are universal and lasting and whose validity
should not be questioned. Clearly, such decisions can be
reached only after serious debate and by consensus of the
Member States, notably the permanent members of the
Security Council. It is essential to preserve the Security
Council as an effective decision-making mechanism if its
representation is broadened. The powers and responsibility
of the Secretary-General will certainly change, with an
increasing emphasis on his diplomatic and peace-making
efforts.
8 General Assembly - Forty-eighth session
The Bulgarian delegation is taking part in the forty-
eighth session of the General Assembly and making its
contribution as an active member of the international
community. Our commitment to the problems and the future
of the Organization is prompted by our awareness of being
among the staunchest supporters of its cause and noble
missions.
